UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                ________________

                                     No. 22-1499
                                   _______________

                    MS. LINDA MIGLIORI; FRANCIS J. FOX;
            RICHARD E. RICHARDS; KENNETH RINGER; SERGIO RIVAS,
                                            Appellants
                                    v.

                                  ZACHARY COHEN,
                                               Intervenor – Plaintiff
                                        v.

                      LEHIGH COUNTY BOARD OF ELECTIONS

                                            v.

                                    DAVID RITTER,
                                                  Intervenor - Defendant
                              ________________________

                       Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                                    No. 5-22-cv-00397
                       District Judge: Honorable Joseph F. Leeson

                                    On Remand from
                          the Supreme Court of the United States
                                   _______________

Before: GREENAWAY JR., MATEY, and McKEE,* Circuit Judges

                                 JUDGMENT ORDER

     In accordance with the mandate of the Supreme Court of the United States issued
November 14, 2022, it is



*
    The Honorable Theodore A. McKee assumed senior judge status on October 21, 2022.
      ORDERED and ADJUDGED the above captioned appeal is dismissed as moot.
The Clerk is directed to issue the mandate forthwith.


                                               By the Court,

                                               s/ Joseph A. Greenaway, Jr.
                                               Circuit Judge

ATTEST:


s/ Patricia S. Dodszuweit
Clerk

Date: November 16, 2022